

117 HR 3256 IH: Defund the Wuhan Institute of Virology Act
U.S. House of Representatives
2021-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3256IN THE HOUSE OF REPRESENTATIVESMay 14, 2021Mr. Perry (for himself, Mr. Mast, Mr. Posey, Mr. Reschenthaler, Mr. Gohmert, Mr. Tiffany, Mr. Duncan, Mrs. Harshbarger, Mr. Aderholt, Mr. Gosar, Mr. Steube, Mr. Gibbs, Mr. Cawthorn, Mr. Van Drew, and Mr. Jackson) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit Federal funding to the Wuhan Institute of Virology.1.Short titleThis Act may be cited as the Defund the Wuhan Institute of Virology Act.2.Prohibition on Federal funding to the Wuhan Institute of Virology(a)In generalNo funds authorized or appropriated by Federal law may be made available for any purpose to the Wuhan Institute of Virology.(b)GAO study and reportNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study, and submit to Congress a report, on the amount of Federal funds awarded or indirectly given to Wuhan Institute of Virology or researchers affiliated with Wuhan Institute of Virology, during the 15-year period preceding such date of enactment were provided, whether purposely or inadvertently, to the People’s Republic of China, Chinese Communist Party, or the Wuhan Institute of Virology, or any agency or instrumentality thereof.